Name: Commission Regulation (EEC) No 3872/91 of 16 December 1991 fixing, for the 1992 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 363/29 COMMISSION REGULATION (EEC) No 3872/91 of 16 December 1991 fixing, for the 1992 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas the Republic of Portugal has stated its intention of waiving the right to maintain the remaining quantita ­ tive restrictions ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1992 fishing year should be fixed for Spain and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain, the annual import quotas and their division into four quar ­ terly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regu ­ lation (EEC) No 360/86 are hereby fixed for the 1992 fishery year as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 43, 20 . 2. 1986, p. 8 . 0 OJ No L 371 , 31 . 12. 1986, p . 9 . 31 . 12. 91No L 363/30 Official Journal of the European Communities ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 (tonnes) CN code Description Annual quota of importation Quarterly instalments 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 0302 69 55 ex 0304 10 98 ex 0302 69 65 ex 0304 10 98 0302 69 85 0303 79 83 ex 0302 69 98 ex 030410 98 0303 78 10 0304 90 47 ex 030410 31 0304 20 57 ex 0305 62 00 0305 69 10 ex 0306 24 90 ex 0307 91 00 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Anchovies (Engraulis spp.), fresh or chilled Hake of the genus Merluccius, fresh or chilled Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh, chilled or frozen Horse mackerel (Trachurus trachurus), fresh or chilled Hake of the genus Merluccius-, frozen Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Fillets of hake of the genus Merluccius, frozen Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreocadus saida, non-dried, salted or in brine Spinous spider crab, live Venus clams, live, fresh or chilled i 9 000 7 000 12 000 2 000 100 46 000 4 000 18 000 25 000 2 000 25 000 3 780 1 750 3 430 500 25 11 500 1 000 4 500 11 250 500 3 305 2 520 1 750 2 570 500 25 11 500 1 000 4 500 3 710 500 6 640 1 350 1 750 1 715 500 25 11 500 1 000 4 500 3 710 500 3 305 1 350 1 750 4 285 500 25 11 500 1 000 4 500 6 330 500 11 750